UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-6689


MICHAEL ANTHONY DOBSON,

                   Plaintiff - Appellant,

             v.

COLIN D. STOLLE, Commonwealth Attorney’s Office of Virginia Beach; MR.
BERNARD W. BOOKER, Warden Buckingham Correctional Center; SCOTT
LANG, Assistant Commonwealth’s Attorney City of Virginia Beach; MS.
PATRICIA MUNLEY, Investigator for the Commonwealth’s Attorney’s Office of
Virginia Beach; DEREK M. REED, Detective Virginia Beach Police Department;
MR. PHILIP WHITE, Assistant Warden Green Rock Corr. Center; MR. TOD
WATSON, Special Investigator Unit V.D.O.C. Buckingham Corr. Center,

                   Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:18-cv-00369-MFU-JCH)


Submitted: November 4, 2021                             Decided: November 12, 2021


Before QUATTLEBAUM and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael Dobson, Appellant Pro Se. Jeff W. Rosen, PENDER & COWARD, PC, Virginia
Beach, Virginia; Gerald Logan Harris, OFFICE OF THE CITY ATTORNEY, Virginia
Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Michael Anthony Dobson appeals the district court’s order denying his

postjudgment motions for reconsideration, a preliminary injunction, and appointment of

counsel. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Dobson v. Stolle, No. 7:18-cv-00369-MFU-JCH

(W.D. Va. Apr. 15, 2021). We deny Dobson’s motions to compel, to add a violation to

defendants and counsel, to appoint counsel, for relief from judgment, for default judgment,

and for preventative injunctive relief pending appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3